COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Bernard J. Morello and White Lion Holdings, L.L.C. v. Seaway Crude
                           Pipeline Company, LLC

Appellate case number:     01-16-00765-CV

Trial court case number: 13-CCV-050231

Trial court:               County Court at Law No. 3 of Fort Bend County

       Appellants Bernard J. Morello and While Lion Holdings, L.L.C. filed a motion seeking
an order that either compels the trial court clerk to transmit to this Court, in camera, the
documents that were submitted in camera to the trial court or permits Appellants to submit
authenticated copies of the documents directly to this Court in camera.
       This Court has responsibilities to the public as an appellate court to resolve disputes
through public opinions that explain our decisions based on the record. See TEX. R. APP. P. 47.3
(“All opinions of the courts of appeals are open to the public and must be made available . . . . ”);
see also R.V.K. v. L.L.K., 103 S.W.3d 612, 614–15 (Tex. App.–San Antonio 2003, no pet.)
(attempting to “strike a fair balance” between parties’ interest in keeping sealed portion of record
confidential and court’s and public’s interest in court fulfilling its responsibilities); Mi Gwang
Contact Lens Co., Ltd. v. Chapa, No. 13–13–00306–CV, 2015 WL 3637846, at *6–7 (Tex.
App.–Corpus Christi June 11, 2015, no pet.) (mem. op.) (same). Appellants’ motion is DENIED.
        Within 15 days, Appellants shall either request that the clerk include the documents in the
appellate record without limitation or, to the extent they seek to maintain any confidentiality to
the documents, file with the trial court a Rule 76a motion to seal court records. Appellants shall
notify this Court whether it is pursuing a Rule 76a motion by December 8, 2016.
        If Appellants pursue a Rule 76a motion and the trial court grants their motion, the trial
court clerk shall submit to this Court those documents that are part of the summary-judgment
record below that are sealed separate from those documents that are part of the summary-
judgment record below that are not sealed, clearly designating each group.
       It is so ORDERED.

Judge’s signature: Harvey Brown
                    Acting individually       Acting for the Court

Date: November 23, 2016